*828Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in St. Lawrence County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was charged in a misbehavior report with creating a disturbance following an incident in which he yelled at a correction officer for failing to notarize a legal document. He was found guilty of the charge following a tier II disciplinary hearing, and the determination was affirmed on administrative appeal. Petitioner then commenced this CPLR article 78 proceeding to challenge that determination.
We confirm. The misbehavior report, together with the testimony of the correction officer who authored it, provide substantial evidence supporting the determination of guilt (see Matter of Martin v Goord, 36 AD3d 977 [2007]; Matter of Raqiyb v Goord, 30 AD3d 810 [2006]). Petitioner’s claim that he did not yell at the officer presented a credibility issue for the Hearing Officer to resolve (see Matter of Martin v Goord, supra; Matter of Thomas v Goord, 34 AD3d 1143, 1144 [2006]). Petitioner’s remaining contentions either have not been preserved for our review or are lacking in merit.
Cardona, EJ., Crew III, Carpinello, Rose and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.